Citation Nr: 0629346	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  02-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had military service from October 1961 to October 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Togus, Maine, which denied service 
connection for a bilateral knee disability.  

Additional procedural history of the instant matter was 
addressed as part of Board remands in October 2003 and June 
2005.  


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran's current bilateral knee disability is not related to 
an injury or disease incurred or aggravated by active duty 
service, and that arthritis was not manifested to a 
compensable degree within one year of separation from active 
duty.


CONCLUSION OF LAW

Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a June 2004 
letter, fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The claim was readjudicated in 
a March 2006 supplemental statement of the case.  The failure 
to provide notice regarding how a disability rating and an 
effective date are assigned is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection for a bilateral knee disability; 
thus, any questions as to the appropriate disability rating 
or effective date to be assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to establish entitlement to service 
connection, as well as his duty to submit all pertinent 
evidence in his possession.  The content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
cured any error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Finally, VA has secured all available and obtainable 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Also, arthritis, if manifest to a degree of 10 percent within 
one year after separation from active duty, may be presumed 
to have been incurred during such active duty service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

The appellant's service medical records are negative for 
complaint or treatment related to the knees, including 
degenerative joint disease (arthritis).  

The record includes numerous private medical records, dated 
from 1982 to 2001.  These records show treatment afforded the 
veteran for his knees, beginning in November 1982, at which 
time bilateral degenerative disease was reported.  A January 
1983 examination report shows that the veteran reported a 
pre-service history of bilateral knee pain.  He indicated 
that in service he experienced sliding sensations in the 
knees, and that several years after his discharge he 
experienced knee pain and swelling.  Left knee internal 
derangement was diagnosed in February 1983.  Subsequent 
private medical records also include diagnoses of arthritis.  
See treatment records dated in January 1993 and September 
1997.  

In October 2000, the veteran submitted a document containing 
typewritten and handwritten statements.  The typewritten 
portion is dated June 1, 2000, and states that the veteran 
"likely as not, suffered [serious knee] damage while on 
active duty...."  The typewritten statement has a line for 
the signature of Dr. D. Tabechian, however, the printed name 
is misspelled, and the statement is unsigned.  The 
handwritten portion, which is dated June 22, 2000, and which 
is signed by Dr. Tabechian (with the correct spelling of his 
name), indicates that the veteran has osteoarthritis, caused 
by "[d]aily living, which included [the veteran's service], 
as well as [by] injuries...."  The above statements are not 
on Dr. Tabechian's letterhead.

The absence of Dr. Tabechian's signature for the typewritten 
portion of the statement, the misspelling of his printed name 
under the signature line, and the difference in dates between 
the typewritten and handwritten portions of the document, 
suggest that the typewritten portion was prepared by someone 
other than Dr. Tabechian, and that he does not concur with 
the opinion as written.  As part of the Board's June 2005 
remand, the MROC was instructed to obtain from Dr. Tabechian 
clarification as to his opinion concerning the etiology of 
the veteran's bilateral knee disorder.  This was not 
obtained.  The veteran was asked to assist the MROC in its 
acquiring of the sought after opinion clarification.  He did 
not.  The duty to assist in the development and the 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996);

The report of a VA orthopedic examination conducted in April 
2004 includes a diagnosis of status post bilateral total knee 
replacements, probably for degenerative joint disease.  The 
veteran complained of in-service knee problems.  He gave a 
history of bilateral knee replacements in 2002.  Following 
physical evaluation the examiner concluded, based on history 
supplied by the veteran, that "[m]ost likely the precursors 
to chondromalacia and degenerative joint disease developed in 
the service."  Significantly, the examiner did not have 
access to the veteran's claims folder, to include his service 
medical records.  

The report of a VA orthopedic examination conducted in 
January 2006 shows that the veteran's claims folder was 
reviewed, including the April 2004 examination report, as 
well as private and service medical records.  The examiner 
observed that the service medical records "failed to 
document any notations relative to the veteran's knees."  
The veteran provided a history of knee problems before 
service which were essentially worsened during service.  The 
Board notes that no medical findings to support this claim 
are of record.  The veteran informed the examiner that he had 
both knees replaced in August 2003.  The supplied diagnosis 
was status post bilateral total knee replacements secondary 
to degenerative joint disease.  

The examiner opined that 

I would be hard-pressed to identify the 
veteran's resultant total knee 
replacement as related to service 
military activities without the benefit 
of documentation.  The most damning 
information is actually a lack of 
information - no complaints while in the 
military, and specifically on the 
veteran's discharge history and physical 
examination.  While discharge history and 
physicals oftentimes are incomplete, this 
veteran's record seems to be complete 
(including his discharge history and 
physical).  Therefore, in the absence of 
any identifiable paper trail/evidence I 
am unable to state that the veteran's 
knees disorders are etiologically related 
to the period of service or present 
within one year of discharge therefrom.

In deciding whether the veteran has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference.  
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In so doing, the Board may accept one 
medical opinion and reject others.  Id.  At the same time, 
the Board is mindful that it cannot make its own independent 
medical determinations, and that there must be plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans; Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In this regard, the Court has provided guidance for weighing 
medical evidence.  The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Of course, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it, Layno 
v. Brown, 6 Vet. App. 465 (1994), and a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; status post bilateral 
total knee replacements secondary to degenerative joint 
disease has been diagnosed.

The further requirements which need to be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The service medical records 
are silent as to nay knee-related complaints or pathology.  

While the record includes what purports to be a private 
medical opinion by Dr. Tabechian relating the veteran's knee 
problems to service, even assuming the authenticity of this 
document, this provider is not shown to have reviewed the 
complete medical record, to include the service medical 
records.  It bears repeating that the service medical records 
reveal no complaints or treatment pertaining to the knees.  
Essentially, this opinion, if in fact legitimate, was based 
upon an incomplete factual history and medical records 
provided by the veteran.  See Grover, Bloom, supra.  
Therefore, the Board finds that this opinion warrants less 
evidentiary weight than other medical evidence of record.

Conversely, the January 2006 VA medical opinion which was 
based an examination of the veteran and review of the 
complete record concluded that the appellant's knee disorders 
were not etiologically related to service.  This opinion is 
clearly more persuasive and of greater probative value than 
the June 2000 private medical opinion.  Madden v. Brown, 125 
F. 3d 1447, 1481 (Fed. Cir. 1997).

In addition, the competent medical evidence does not 
establish that the veteran developed a chronic disorder 
during active service, or arthritis within one year of 
separation from active duty which would warrant service 
connection.  See 38 U.S.C.A. §§ 1112(a)(1), 1131; 38 C.F.R. 
§§ 3.303, 3.309(a).  See also January 2006 VA orthopedic 
examination report/opinion.

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert.  In this case, the preponderance of the 
evidence is against the claim for service connection for a 
bilateral knee disability.  The claim is therefore denied.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


